Whitfield, J.,
delivered the opinion of the court.
In no conceivable state of case could instruction numbered one, for plaintiff, be correct. Section 1068 of the code of 1892, was never intended to embrace any indebtedness of the ‘ ‘ laborer or renter ’ ’ to the landlord. Its scope is to secure to the landlord or employer double the damages he may have sustained by reason of such laborer or renter having been so enticed away, etc., the word £ ‘ damage ’ ’ here not being used to embrace ‘ ‘ debts ’ ’ in the ordinary sense of that word. It is not a statute for the collection of debts, but for securing to the landlord or employer double all the damage he may have *456so sustained, which amount will not only reimburse him, but operate as a penalty on the person so enticing away,- etc., the laborer or renter. In the absence of a bill of exceptions, .-we cannot pass on the other instructions complained of.
Reversed and remanded.'